Exhibit 10.1

 



EXECUTION VERSION

 





 

 

CREDIT AGREEMENT

dated as of

December 10, 2019

Among

BAKER HUGHES, A GE COMPANY, LLC,

as the Borrower,

The Lenders Party Hereto,



 

and

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent



$3,000,000,000 REVOLVING CREDIT FACILITY

 

JPMorgan Chase Bank, N.A., Citigroup Global Markets Inc., UniCredit Bank AG, New
York Branch, Barclays Bank PLC, Deutsche Bank Securities Inc., HSBC Bank USA,
N.A., BofA Securities, Inc. and

 

Morgan Stanley Senior Funding, Inc.,
as Joint Bookrunners and Joint Lead Arrangers

Citibank, N.A., and UniCredit Bank AG, New York Branch,
as Syndication Agents

 

Barclays Bank PLC, Deutsche Bank Securities Inc., HSBC Bank USA, N.A., Bank of
America, N.A. and Morgan Stanley Senior Funding, Inc.,
as Documentation Agents

 

 

 

TABLE OF CONTENTS

 

Page

 

Article I DEFINITIONS 1 Section 1.01.   Defined Terms 1 Section
1.02.   Classification of Loans and Borrowings 15 Section 1.03.   Terms
Generally 15 Section 1.04.   Interest Rates; LIBOR Notification 15 Section
1.05.   Divisions 15 Article II THE CREDITS 16 Section 2.01.   Commitments;
Additional Commitments 16 Section 2.02.   Loans and Borrowings 16 Section
2.03.   Requests for Borrowings 17 Section 2.04.   Funding of Borrowings 18
Section 2.05.   Interest Elections 18 Section 2.06.   Termination and Reduction
of Commitments 19 Section 2.07.   Repayment of Loans; Evidence of Debt 20
Section 2.08.   Prepayment of Loans 20 Section 2.09.   Fees 21 Section
2.10.   Interest 21 Section 2.11.   Alternate Rate of Interest 22 Section
2.12.   Increased Costs 23 Section 2.13.   Taxes 24 Section 2.14.   Payments
Generally 27 Section 2.15.   Replacement of Lenders 28 Section 2.16.   Break
Funding Payments 28 Section 2.17.   Illegality 29 Section 2.18.   Extension
Option 29 Article III REPRESENTATIONS OF BORROWER 30 Article IV CONDITIONS 32
Section 4.01.   Effective Date 32 Section 4.02.   Each Credit Event 33 Section
4.03.   Conditions to Extension of Commitments 33 Article V AFFIRMATIVE
COVENANTS 34 Section 5.01.   Compliance with Laws 34 Section
5.02.   Preservation of Existence 34 Section 5.03.   Taxes 34 Section
5.04.   Reporting Requirements 34 Section 5.05.   Notices of Other Material
Events 35 Section 5.06.   Books and Records 36 Section 5.07.   Maintenance of
Properties 36 Section 5.08.   Transactions with Affiliates 36 Section
5.09.   Anti-Corruption and Sanctions 37 Article VI NEGATIVE COVENANTS 37
Section 6.01.   Liens 37

 

i 

 



Section 6.02.   Indebtedness 38 Section 6.03.   Merger, Consolidation; Asset
Sales 39 Article VII EVENTS OF DEFAULT 40 Article VIII THE ADMINISTRATIVE AGENT
41 Article IX MISCELLANEOUS 43 Section 9.01.   Notices 43 Section
9.02.   Waivers; Amendments 43 Section 9.03.   Expenses; Indemnity 44 Section
9.04.   Successors and Assigns 44 Section 9.05.   Counterparts; Integration;
Effectiveness 47 Section 9.06.   Governing Law; Jurisdiction 47 Section
9.07.   Headings 48 Section 9.08.   Confidentiality 48 Section 9.09.   WAIVER OF
JURY TRIAL 48 Section 9.10.   USA PATRIOT Act 48 Section 9.11.   No Fiduciary
Duty 48 Section 9.12.   Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 49 Section 9.13.   Acknowledgement Regarding Supported QFCs 49

SCHEDULES:

 



Schedule 2.01 Commitments



 

EXHIBITS:

 

Exhibit A Form of Assignment and Acceptance Exhibit B-1 Form of Increased
Facility Activation Notice Exhibit B-2 Form of New Lender Supplement Exhibit C
Form of Tax Certificate

ii 

 

CREDIT AGREEMENT (this “Agreement”), dated as of December 10, 2019, among BAKER
HUGHES, A GE COMPANY, LLC (the “Borrower”), the Lenders (as defined below) party
hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent (as defined
below).

 

The parties hereto agree as follows:

 

Article I

DEFINITIONS

 

Section 1.01.   Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Alternate Base Rate” means, a fluctuating per annum rate of interest equal to
the highest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day, plus 50 basis points per annum, and (c) the sum of (i) the
Eurodollar Rate applicable for an Interest Period of one month determined two
(2) Business Days prior to the first day of the then current month and (ii)
1.00% per annum. Any change in the Alternate Base Rate (or any component
thereof) due to a change in the NYFRB Rate or the Eurodollar Rate, as the case
may be, shall be effective from and including the effective date of such change
in the NYFRB Rate or the Eurodollar Rate, as the case may be.

 

“Additional Commitment Bank” has the meaning set forth in Section 2.18(c).

 

“Administrative Agent” means JPMorgan Chase Bank, in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower and its affiliated companies from time to time
concerning or relating to bribery or corruption.

 

“Applicable Margin” means, for any day, with respect to any Loan or with respect
to the commitment fees payable hereunder, as the case may be, the applicable
rate (expressed in basis points per annum) set forth below under the caption
“Commitment Fee Rate”, “Eurodollar Loan Applicable Margin”, or “ABR Loan
Applicable Margin”, as the case may be:

 

Pricing
Level Ratings
Moody’s/S&P Commitment
Fee Rate Eurodollar Loan
Applicable Margin ABR Loan
Applicable Margin 1 ≥ Aa3/AA- 5.0 62.5 0.0

 

 

Pricing
Level Ratings
Moody’s/S&P Commitment
Fee Rate Eurodollar Loan
Applicable Margin ABR Loan
Applicable Margin 2 A1/A+ 6.0 75.0 0.0 3 A2/A 7.5 87.5 0.0 4 A3/A- 9.0 100.0 0.0
5 ≤ Baa1/BBB+ 12.5 112.5 12.5

 

For purposes of the foregoing, “Rating” means, as of any date of determination,
the rating as determined by either S&P or Moody’s of the Borrower’s senior
unsecured non-credit enhanced long-term Indebtedness for borrowed money;
provided that, if a Rating is issued by each of S&P and Moody’s, then the higher
of such Ratings shall apply, unless there is a split in Ratings of more than one
level, in which case the level that is one level lower than the higher Rating
shall apply. The Ratings shall be determined from the most recent public
announcement of any changes in the Ratings. If the rating system of S&P or
Moody’s shall change, the Borrower and the Administrative Agent shall negotiate
in good faith to amend this Agreement to reflect such changed rating system and,
pending the effectiveness of such amendment, the Rating shall be determined by
reference to the rating most recently in effect prior to such change.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means, with respect to the making of Loans, the period
from and including the Effective Date to but excluding the earlier of the Final
Maturity Date and the date of the termination of the relevant Commitments.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Secrecy Act” means The Currency and Foreign Transactions Reporting Act
(31 U.S.C. §§ 5311-5330), as amended.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the Eurodollar Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement;
provided, further, that any

 

 2

 

such Benchmark Replacement shall be administratively feasible as determined by
the Administrative Agent in its sole discretion.

 

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the Eurodollar Rate with the applicable
Unadjusted Benchmark Replacement by the Relevant Governmental Body and/or (ii)
any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the Eurodollar Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurodollar Rate:

 

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or

 

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurodollar Rate:

 

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

 

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or

 

 3

 

indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or

 

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent, the Required Lenders or the Borrower, as applicable, by notice to the
Borrower, the Administrative Agent and the Lenders, as the case may be.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Rate and solely to the extent that the Eurodollar Rate has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder in
accordance with Section 2.11 and (y) ending at the time that a Benchmark
Replacement has replaced the LIBO Rate for all purposes hereunder pursuant to
Section 2.11.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).

 

“Borrower” has the meaning given to it in the preamble hereto.

 

“Borrowing” means Loans of the same Type, made to the Borrower, made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
a single Interest Period is in effect.

 

“Borrowing Date” means any Business Day specified by the Borrower as a date on
which the Borrower requests the Lenders to make Loans hereunder.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, the term “Business Day” shall also exclude, when
used in connection with a Eurodollar Loan, any day on which banks are not open
for dealings in Dollar deposits in the London and New York interbank markets.

 

 4

 

“Change Event” has the meaning given to it in Section 2.12.

 

“Change in Law” has the meaning given to it in Section 2.12.

 

“Change of Control” means that any person or group of persons (within the
meaning of Section 13 or Section 14 of the Securities Exchange Act of 1934, as
amended) other than Baker Hughes Company and its direct or indirect subsidiaries
shall have acquired, directly or indirectly, beneficial ownership (within the
meaning of Rule 13d-3 promulgated by the SEC under said Act) of a majority of
the outstanding shares of equity securities (or other securities convertible
into such securities) of the Borrower at the time entitled to vote for election
of directors (or equivalent governing body) of the Borrower. Notwithstanding the
foregoing, (a) it is agreed that the sale of equity securities of the Borrower
owned by GE (or an Affiliate thereof) as of the Effective Date shall not
constitute a Change of Control, and (b) a transaction will not be deemed to
involve a Change of Control solely as a result of Baker Hughes Company becoming
a direct or indirect subsidiary of a new parent company (“New Parent”); provided
that no person or group of persons (as defined above) is or becomes the
beneficial owner, directly or indirectly, of a majority of the outstanding
shares of equity securities (or other securities convertible into such
securities) of New Parent at the time entitled to vote for election of directors
(or equivalent governing body) of New Parent, in each case as determined above.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.06, (b) increased from time to time pursuant to Section
2.01(b), (c) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 9.04, (d) with respect to a Declining
Lender, terminated in accordance with Section 2.18(b). The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01, in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Commitment, or
in the New Lender Supplement pursuant to which such Lender shall have become a
party hereto, as applicable.

 

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

 

(1) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:

 

(2) if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;

 

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”

 

 5

 

“Conduit Lender” means any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.12, 2.13, 2.16 or 9.03 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the Eurodollar Rate.

 

“Covered Entity” means any of the following:

 

(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 

“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Borrower and its Subsidiaries calculated on a consolidated basis as of
such time (excluding treasury stock), determined in accordance with GAAP.

 

“Covered Party” has the meaning assigned to it in Section 9.13.

 

“Credit Exposure” means, with respect to any Lender at any time, the outstanding
principal amount of such Lender’s Loans at such time.

 

“Declining Lender” has the meaning set forth in Section 2.18.

 

“Default” means any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans
(other than at the direction or request of any regulatory authority) within
three Business Days of the date required to be funded by it hereunder, (b)
notified the Borrower, the Administrative Agent or any Lender in writing that it
does not intend to

 

 6

 

comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits to extend credit, (c) failed, within three Business Days after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative
Agent, (d) otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute,
or (e) (i) become or is insolvent or has a parent company that has become or is
insolvent, (ii) become the subject of a public bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a public bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or (iii)
become the subject of a Bail-In Action, unless in the case of clauses (a), (b)
and (c) above, such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding has not been satisfied.

 

Notwithstanding anything to the contrary above, a Lender (other than a Lender
which is the subject of a Bail-In Action) will not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interests in, or other
exercise of control over, such Lender or its parent company by any Governmental
Authority. In the event that the Administrative Agent and the Borrower each
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then such Lender shall no longer be
deemed to be a Defaulting Lender.

 

“Documentation Agents” means the Documentation Agents identified on the cover
page of this Agreement.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Early Opt-in Election” means the occurrence of:

 

(1) (i) a determination by the Administrative Agent or the Borrower or (ii) a
notification by the Required Lenders to the Administrative Agent (with a copy to
the Borrower) that the Required Lenders have determined, in each case of clauses
(i) and (ii), that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 2.11 are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the Eurodollar Rate, and

 

(2) (i) the election by the Administrative Agent or the Borrower or (ii) the
election by the Required Lenders, in each case of clauses (i) and (ii), to
declare that an Early Opt-in Election has occurred and the provision, as
applicable, by the Administrative Agent, the Borrower or such Lenders of written
notice of such election to the Administrative Agent, the Borrower and the
Lenders, as the case may be.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

 7

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

 

“EMU Legislation” means legislative measures of the European Union (including,
without limitation, the European Council regulations) for the introduction of,
changeover to or operation of the Euro in one or more member states.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder, in each case as now or hereafter in effect, and any reference to any
statutory provision shall be deemed to be a reference to any successor provision
or provisions.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414(a) or (b) of the Code, and, for
purposes of Section 412 of the Code, Section 414(m) of the Code.

 

“ERISA Event” means (a) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC or applicable
regulation; (b) the application for a minimum funding waiver under Section
302(c) of ERISA with respect to a Plan; (c) the provision by the administrator
of any Plan of a notice of intent to terminate such Plan pursuant to Section
4041(a)(2) of ERISA (including any such notice with respect to a plan amendment
referred to in Section 4041(e) of ERISA); (d) the cessation of operations at a
facility of the Borrower or any ERISA Affiliate in the circumstances described
in Section 4062(e) of ERISA; (e) the withdrawal by the Borrower or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions for the imposition of a lien under Section 303(k) of ERISA shall have
been met with respect to any Plan; or (g) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar” means, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on the Reuters Capital Markets Report Screen
LIBOR01 (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable

 

 8

 

to Dollar deposits in the London interbank market) (the “LIBO Screen Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period; provided that if the rate appearing
on such screen at such time shall be less than zero, such rate shall be deemed
to be zero for the purposes of this Agreement.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on (or measured by) its net income
or net profits and franchise taxes (imposed in lieu of net income taxes) by any
jurisdiction as a result of such party being organized or resident, having its
principal office or applicable lending office or doing business in such
jurisdiction or having any other present or former connection with such
jurisdiction (other than a business or other connection deemed to arise solely
from such person having executed, delivered, become a party to, or performed its
obligations or received a payment under, or enforced and/or engaged in any
activities contemplated with respect to, this Agreement), (b) any withholding or
backup withholding taxes attributable to any person’s failure to comply with
Section 2.13(e), (f) and (i) of this Agreement, (c) any tax that is imposed
pursuant to a law in effect at the time such Lender becomes a party to this
Agreement or designates a new lending office, except to the extent that such
Lender or its assignor, if any, was entitled, immediately prior to such
designation of a new lending office or assignment, to receive additional amounts
from the Borrower with respect to any tax pursuant to Section 2.13 and other
than pursuant to an assignment request of the Borrower under Section 2.15, (d)
any tax in the nature of the branch profits tax within the meaning of Section
884(a) of the Code and any similar tax imposed by any jurisdiction and (e) any
U.S. federal withholding taxes that are imposed by reason of or pursuant to
FATCA.

 

“Extending Bank” has the meaning set forth in Section 2.18.

 

“FATCA” means Sections 1471–1474 of the Code as of the date of this Agreement
(or any successor Code provisions that are substantively similar thereto and
which do not impose criteria that are materially more onerous than those
contained in such Sections as of the date of this Agreement), any current or
future regulations issued thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any law,
regulation, rule, promulgation, or official agreement implementing any such
agreements.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate; provided that if
the Federal Funds Effective Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

 

“Final Maturity Date” means December 10, 2024 or, with respect to any Extending
Bank or Additional Commitment Bank, such later date as specified in Section
2.18.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

 9

 

“GE” means General Electric Company.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Increased Facility Activation Notice” means a notice substantially in the form
of Exhibit B-1.

 

“Increased Facility Closing Date” means any Business Day designated as such in
an Increased Facility Activation Notice.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments and (c) all guarantees by such
Person of Indebtedness of others.

 

“Indemnified Taxes” means Taxes (other than Excluded Taxes and Other Taxes) that
are imposed in respect of a payment by, or on account of an obligation of, the
Borrower hereunder.

 

“Indemnitee” has the meaning given to it in Section 9.03(b).

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six (or, to
the extent made available by all the Lenders, twelve) months thereafter, as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

 

“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A.

 

“Lead Arrangers” means the Joint Bookrunners and Joint Lead Arrangers identified
on the cover page of this Agreement.

 

 10

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to a New Lender Supplement or an
Assignment and Acceptance, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Acceptance; provided, that unless the
context otherwise requires, each reference herein to the Lenders shall be deemed
to include any Conduit Lender.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, including, without limitation, the lien or retained security title of a
conditional vendor and a statutory deemed trust; provided, however, that for the
avoidance of doubt, the interest of a Person as owner or lessor under charters
or leases of property and the rights of setoff of banks shall not constitute a
“Lien” on or in respect of the relevant property.

 

“Loan Transactions” means the execution, delivery and performance by the
Borrower of this Agreement, the borrowing of Loans and the use of the proceeds
thereof.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
property, operations or financial condition of the Borrower and its subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or the
rights or remedies of the Administrative Agent or the Lenders hereunder.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and at least one Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.

 

“New Lender” has the meaning given to it in Section 2.01(b)(ii).

 

“New Lender Supplement” has the meaning given to it in Section 2.01(b)(ii).

 

“Non-U.S. Lender” has the meaning given to it in Section 2.13(e).

 

“Notice Date” has the meaning set forth in Section 2.18.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds

 

 11

 

transaction quoted at 11:00 a.m. on such day received to the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement, except any such Taxes that are imposed with
respect to an assignment (other than an assignment made pursuant to Section
2.13(g) or 2.15) and as a result of a present or former connection between any
Lender or Administrative Agent and the jurisdiction imposing such Tax (other
than connections arising from the Lender or Administrative Agent having
executed, delivered, become a party to, performed its obligations under,
received payments under, or enforced this Agreement).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.

 

“Participating Member State” means a member of the European Communities that has
the Euro as its currency in accordance with EMU Legislation.

 

“Participant” has the meaning given to it in Section 9.04(e).

 

“Participant Register” has the meaning given to it in Section 9.04(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“PDF”, when used in reference to notices via e-mail attachment, means portable
document format or a similar electronic file format.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning assigned to it in Section 9.13.

 

“Register” has the meaning set forth in Section 9.04.

 

 12

 

“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.

 

“Required Lenders” means, at any time, Lenders (excluding Defaulting Lenders)
having Credit Exposures and unused Commitments representing more than 50% of the
sum of the total Credit Exposures and unused Commitments at such time (in each
case, excluding the Commitments and Credit Exposures of Defaulting Lenders).

 

“S&P” means Standard & Poor’s Financial Services LLC or any successor.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (including, without limitation, at the
time of this Agreement, Crimea, Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” means, at any time, any (a) Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council or any similar list
maintained by the European Union or Her Majesty’s Treasury of the United Kingdom
(b) any Governmental Authority of any Sanctioned Country, (c) any Person
located, organized or resident in a Sanctioned Country, (d) any Person directly
or indirectly 50% or more owned by, or otherwise controlled by, any Person or
Persons referenced in clauses (a) or (b) or (e) any Person otherwise a target of
Sanctions on a similar or otherwise published list..

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and no Person other than the Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which the Borrower or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

 

 13

 

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Supported QFC” has the meaning assigned to it in Section 9.13.

 

“Syndication Agents” means the Syndication Agents identified on the cover page
of this Agreement.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, or withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Treaty” means the Treaty establishing the European Economic Community, being
the Treaty of Rome of March 25, 1957, as amended by the Single European Act
1987, the Maastricht Treaty (which was signed at Maastricht on February 7, 1992
and came into force on November 1, 1993), the Amsterdam Treaty (which was signed
at Amsterdam on October 2, 1997 and came into force on May 1, 1999) and the Nice
Treaty (which was signed at Nice on February 26, 2001), each as amended from
time to time and as referred to in legislative measures of the European Union
for the introduction of, changeover to or operating of the Euro in one or more
member states.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Alternate Base Rate.

 

“U.S. Special Resolution Regimes” has the meaning assigned to it in Section
9.13.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

 14

 

Section 1.02.   Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., “Eurodollar
Loans”). Borrowings also may be classified and referred to by Type (e.g., “a
Eurodollar Borrowing”).

 

Section 1.03.   Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (b) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof and (c) all references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement.

 

Section 1.04.   Interest Rates; LIBOR Notification. The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurodollar Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. Upon the occurrence of a Benchmark Transition Event or an Early Opt-In
Election, Section 2.11 provides a mechanism for determining an alternative rate
of interest. The Administrative Agent will promptly notify the Borrower,
pursuant to Section 2.11, of any change to the reference rate upon which the
interest rate on Eurodollar Loans is based. However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“Eurodollar Rate” or with respect to any alternative or successor rate thereto,
or replacement rate thereof (including, without limitation, (i) any such
alternative, successor or replacement rate implemented pursuant to Section 2.11,
whether upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, and (ii) the implementation of any Benchmark Replacement Conforming
Changes pursuant to Section 2.11), including without limitation, whether the
composition or characteristics of any such alternative, successor or replacement
reference rate will be similar to, or produce the same value or economic
equivalence of, the Eurodollar Rate or have the same volume or liquidity as did
the London interbank offered rate prior to its discontinuance or unavailability.

 

Section 1.05.   Divisions. For all purposes under this Agreement, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Equity Interests at such time.

 

 15

 

Article II

THE CREDITS

 

Section 2.01.   Commitments; Additional Commitments.

 

(a)    Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each, a “Loan”) in Dollars to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in such Lender’s Credit Exposure exceeding such Lender’s
Commitment. Within the foregoing limit and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Loans, except
that no borrowing or reborrowing may occur after the Availability Period. The
Loans shall in each case be ABR Loans or Eurodollar Loans, as the Borrower shall
request.

 

(b)    Additional Commitments.

 

(i)     The Borrower and any one or more Lenders (including New Lenders) may,
with the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed), at any time after the Effective Date, agree
that such Lenders shall obtain or increase the amount of their Commitments by
executing and delivering to the Administrative Agent an Increased Facility
Activation Notice specifying (a) the amount of such increase and (b) the
applicable Increased Facility Closing Date. Notwithstanding the foregoing,
without the consent of the Required Lenders (such consent not to be unreasonably
withheld or delayed), (i) the aggregate amount of the Commitments may not be
increased by an amount greater than $500,000,000, (ii) each increase effected
pursuant to this paragraph shall be in a minimum amount of at least $5,000,000
and (iii) no more than eight Increased Facility Closing Dates may be selected by
the Borrower during the term of this Agreement. No Lender shall have any
obligation to participate in any increase described in this paragraph unless it
agrees in writing to do so in its sole discretion. The Administrative Agent
shall promptly give notice to all Lenders of any such increase.

 

(ii)    Any additional bank, financial institution or other entity which, with
the consent of the Borrower and the Administrative Agent, elects to become a
“Lender” under this Agreement in connection with any transaction described in
Section 2.01(b)(i) shall execute a New Lender Supplement (each, a “New Lender
Supplement”), substantially in the form of Exhibit B-2, whereupon such bank,
financial institution or other entity (a “New Lender”) shall become a Lender for
all purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement (other than with respect
to the payment of any fees or interest prior to the date such New Lender becomes
a Lender).

 

(iii)    On each Increased Facility Closing Date with respect to which there are
Loans then outstanding, the New Lender(s) and/or the Lender(s) that have
increased their Commitments shall make Loans, the proceeds of which will be used
to prepay the Loans of other Lenders, so that, after giving effect thereto, the
resulting Loans outstanding are allocated ratably among the Lenders in
accordance with Section 2.02 based on their respective unused Commitments after
giving effect to such Increased Facility Closing Date.

 

Section 2.02.   Loans and Borrowings.

 

(a)    Each Loan shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their respective unused Commitments.
Subject to Section 2.11, each

 

 16

 

Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith.

 

(b)    The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that,
other than any Commitment made by a Lender through a Conduit Lender as described
in the definition thereof, which Commitment shall be the joint obligation of
such Conduit Lender and its designating Lender, the Commitments of the Lenders
are several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

 

(c)    Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

 

(d)    At the commencement of each Interest Period for any Eurodollar Borrowing
and at the time that each ABR Borrowing is made, as the case may be, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$2,500,000 and not less than $10,000,000 for Eurodollar Borrowings and ABR
Borrowings; provided that each such Borrowing may be in an aggregate amount that
is equal to the entire unused balance of the total Commitments.

 

(e)    Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of ten Eurodollar
Borrowings made by the Borrower.

 

(f)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Final
Maturity Date.

 

Section 2.03.   Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 10:00 a.m., New York City time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy or
email with PDF attachment to the Administrative Agent of a written Borrowing
Request in a form approved by the Administrative Agent and signed by the
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

 

(i)    the aggregate amount and currency of the requested Borrowing;

 

(ii)    the date of such Borrowing, which shall be a Business Day;

 

(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.04.

 

 17

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.04.   Funding of Borrowings.

 

(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds in Dollars
by 1:00 p.m., New York City time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent and designated by the Borrower in the
applicable Borrowing Request.

 

(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then (x) the
Administrative Agent shall notify the Borrower of such inaction promptly
following the Administrative Agent’s discovery of such inaction and (y) the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the Federal Funds Effective Rate (or, in the
case of Eurodollar Loans, such other customary overnight rate as shall be
specified by the Administrative Agent) or (ii) in the case of the Borrower, the
interest rate applicable to such Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

Section 2.05.   Interest Elections.

 

(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. During the
Availability Period, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.

 

(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy or email with PDF attachment to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower.

 

 18

 

(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i)    the Borrower and the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);

 

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

(d)    If any such Interest Election Request requests a Eurodollar Borrowing but
does not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of an Interest Election Request, the Administrative Agent shall advise each
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.

 

(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.

 

Section 2.06.   Termination and Reduction of Commitments.

 

(a)    Unless previously terminated, the Commitments shall terminate on the
Final Maturity Date.

 

(b)    The Borrower may at any time terminate, or from time to time reduce, any
of the Commitments; provided that (i) each reduction of the Commitments shall be
in an amount that is an integral multiple of $10,000,000 and not less than
$50,000,000, (ii) the Borrower shall not terminate or reduce the Commitments if,
after giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.08, the total Credit Exposures would exceed the total Commitments.

 

(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce any of the Commitments under paragraph (b) of this Section
at least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities or the closing of a capital
markets transaction, in which case such notice may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

 

 19

 

Section 2.07.   Repayment of Loans; Evidence of Debt.

 

(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Final Maturity Date in Dollars.

 

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender to the Borrower, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

 

(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

 

(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans to it
in accordance with the terms of this Agreement.

 

(e)    Any Lender may reasonably request that Loans made by it to the Borrower
be evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent and the Borrower.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

Section 2.08.   Prepayment of Loans.

 

(a)    Subject to prior notice in accordance with paragraph (b) of this Section,
the Borrower may at its option, at any time, without premium or penalty of any
kind (other than any payments required under Section 2.16), prepay, in whole or
in part, any Borrowings in Dollars.

 

(b)    The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy or email with PDF attachment) of any prepayment hereunder
(i) in the case of prepayment of a Eurodollar Borrowing, not later than 11:00
a.m., New York City time, on the date three Business Days prior to the date of
prepayment or (ii) in the case of prepayment of an ABR Borrowing, not later than
10:00 a.m., New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of Commitments as contemplated by Section 2.06, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.06. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each

 

 20

 

prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.10.

 

Section 2.09.   Fees.

 

(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee in Dollars, which shall accrue at a rate per annum
equal to the Applicable Margin under the caption “Commitment Fee Rate” on the
average daily unused amount of each Commitment of such Lender during the period
from and including the date hereof to but excluding the date on which such
Commitment terminates. Accrued commitment fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the date
on which the Commitments terminate, commencing on the first such date to occur
after the date hereof. All commitment fees shall be computed on the basis of a
year of 365 or 366 days, as the case may be, and shall be payable for the actual
number of days elapsed (including the first Business Day but excluding the last
day).

 

(b)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

 

(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

 

Section 2.10.   Interest.

 

(a)    The Loans comprising each ABR Borrowing shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Margin.

 

(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at a
rate per annum equal to the Eurodollar Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin.

 

(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section

 

(d)    Accrued interest on each Loan shall be payable in Dollars in arrears on
each Interest Payment Date for such Loan; provided that (i) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, (ii) in the event of any conversion of any Eurodollar Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion, and (iii) all accrued
interest on a Loan shall be payable upon termination of the Commitments
applicable to such Loan and upon the Final Maturity Date.

 

(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a

 

 21

 

year of 365 days (or 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate or Eurodollar Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

Section 2.11.   Alternate Rate of Interest.

 

(a)    If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

 

(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Interest Period; provided
that no Benchmark Transition Event shall have occurred at such time; or

 

(ii)    the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (or Lender) of making or maintaining their Loans (or
its Loan) included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lender or Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect fewer than all Types of Borrowings, then the
other Types of Borrowings shall be permitted.

 

(b)    Notwithstanding anything to the contrary herein, upon the occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace the
Eurodollar Rate with a Benchmark Replacement. Any such amendment with respect to
a Benchmark Transition Event will become effective at 5:00 p.m. on the fifth
(5th) Business Day after the Administrative Agent has posted such proposed
amendment to all Lenders and the Borrower, so long as the Administrative Agent
has not received, by such time, written notice of objection to such proposed
amendment from Lenders comprising the Required Lenders; provided that, with
respect to any proposed amendment containing any SOFR-Based Rate, the Lenders
shall be entitled to object only to the Benchmark Replacement Adjustment
contained therein. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of Eurodollar Rate with a
Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date.

 

(c)     In connection with the implementation of a Benchmark Replacement, the
Administrative Agent, in consultation with the Borrower, will have the right to
make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein, any amendments implementing
such Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

 

(d)    The Administrative Agent will promptly notify the Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement

 

 22

 

Conforming Changes and (iv) the commencement or conclusion of any Benchmark
Unavailability Period. Any determination, decision or election that may be made
by the Administrative Agent or Lenders pursuant to this Section 2.11, including
any determination with respect to a tenor, rate or adjustment or of the
occurrence or non-occurrence of an event, circumstance or date and any decision
to take or refrain from taking any action, will be conclusive and binding absent
manifest error and may be made in its or their sole discretion and without
consent from any other party hereto, except, in each case, as expressly required
pursuant to this Section 2.11.

 

(e)    Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

 

Section 2.12.   Increased Costs. In the event that by reason of any change after
the date of this Agreement in applicable law or regulation or in the
interpretation thereof by any Governmental Authority charged with the
administration, application or interpretation thereof, or by reason of the
adoption or enactment after the date of this Agreement of any requirement or
directive (whether or not having the force of law) of any Governmental Authority
(each a “Change Event”); provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, but only in the event that the applicable Change Event results in the
applicable Lender being in a materially different adverse position than exists
as of the Effective Date with respect to any of the items described in
categories (a) and (b) below and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued (collectively, a “Change in Law”):

 

(a)    any Lender shall, with respect to this Agreement, be subject to any Taxes
(other than (i) any Indemnified Taxes or Other Taxes in respect of which
additional amounts are payable (or would be so payable but for an exception
under Section 2.13) pursuant to Section 2.13; or (ii) Excluded Taxes); or

 

(b)    any reserve, capital adequacy, special deposit, liquidity or similar
requirements of law should be imposed on either the commitments to lend or the
foreign claims of deposits of any Lender; and if any of the above-mentioned
measures shall result in a material increase in the cost to such Lender of
making or maintaining its Loans or Commitments or a material reduction in the
amount of principal or interest received or receivable by such Lender in respect
thereof, then upon prompt written notification (which shall include the date of
effectiveness of such change, adoption or enactment) and demand being made by
such Lender for such additional cost or reduction, the Borrower shall pay to
such Lender, within 30 days of such demand being made by such Lender, such
additional cost or reduction; provided, however, that the Borrower shall not be
responsible for any such cost or reduction that may accrue to such Lender with
respect to the period between the occurrence of the event which gave rise to
such cost or reduction and the date on which notification is given by such
Lender to the Borrower; and provided, further, that the Borrower shall not be
obligated to pay such Lender any such additional cost or reduction unless such
Lender certifies to the Borrower that at such time such Lender shall be
generally assessing such amounts on a non-discriminatory basis against borrowers
under agreements having provisions similar to this Section; and provided,
further, that any such additional cost or reduction allocated to any Loan or
Commitment shall not exceed the Borrower’s pro rata share of all costs
attributable to all loans or advances or commitments to all borrowers by such
Lender that collectively

 

 23

 

result in the consequences for which such Lender is to be compensated by the
Borrower. Within 30 days of receipt of such notification, the Borrower will pay
such additional costs as may be applicable to the period subsequent to
notification or prepay in full all Loans to it outstanding under this Agreement
so affected by such additional costs, together with interest and fees accrued
thereon to the date of prepayment in full. Such Lender shall use reasonable
efforts (consistent with its internal policy applied on a non-discriminatory
basis and legal and regulatory restrictions) to designate a different applicable
lending office for the Loans made by it and its Commitments or to take other
appropriate actions if such designation or actions, as the case may be, will
avoid the need for, or reduce the amount of, any increased costs to the Borrower
incurred under this Section, and will not, in the opinion of such Lender, be
otherwise disadvantageous to such Lender.

 

Section 2.13.   Taxes.

 

(a)    Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction or withholding
for any Taxes, except as required by law; provided that if the applicable
Withholding Agent shall be required to deduct or withhold any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions and withholdings
(including deductions or withholdings applicable to additional sums payable
under this Section) the Administrative Agent or Lender (as the case may be)
receives from the Borrower an amount equal to the sum it would have received had
no such deductions or withholdings been made, (ii) the applicable Withholding
Agent shall make such deductions or withholdings and (iii) the applicable
Withholding Agent shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law. For the avoidance of
doubt, a Tax imposed by reason of or pursuant to FATCA is a Tax required by law
to be deducted or withheld.

 

(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)    The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent or such Lender, as the case may be (other than
any penalties, interest and expenses resulting from any bad faith, gross
negligence or willful misconduct of the Administrative Agent or such Lender),
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender,
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)    Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement shall deliver to
the Borrower and the Administrative Agent, at the time or times prescribed by
applicable law or reasonably requested by the Borrower and the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate. In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other

 

 24

 

documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Without limiting the
generality of the foregoing, (i) each Lender (or Assignee or Participant) that
is a “United States person” as defined in Section 7701(a)(30) of the Code shall
deliver to the Borrower and the Administrative Agent (or, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased) two copies of IRS Form W-9 certifying that such Lender (or Assignee
or Participant) is exempt from U.S. federal backup withholding tax, (ii) each
Lender (or Assignee or Participant) that is not a “United States person” as
defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver
to the Borrower and the Administrative Agent (or, in the case of a Participant,
to the Lender from which the related participation shall have been purchased)
two copies of IRS Form W-8BEN or W-8BEN-E, Form W-8ECI or Form W-8IMY (together
with any applicable underlying IRS forms), and, in the case of a Non-U.S. Lender
claiming the benefits of the exemption for portfolio interest under Section
881(c) of the Code, a certificate substantially in the form of Exhibit C-1, C-2,
C-3 or C-4, as applicable, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
payments under this Agreement, and (iii) if a payment made to a Lender under
this Agreement would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable documentation or
reporting requirements of FATCA (including those required pursuant to Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower or the Administrative Agent to comply with
its obligations under FATCA, to determine that such Lender has or has not
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment (and, solely for purposes of this
Section 2.13(e)(iii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement). Such forms and documentation shall be delivered by
each Lender on or before the date it becomes a party to this Agreement (or, in
the case of any Participant, on or before the date such Participant purchases
the related participation) and from time to time thereafter upon the request of
the Borrower or the Administrative Agent. In addition, each Lender shall deliver
such forms and documentation promptly upon the expiration, obsolescence or
invalidity of any form or documentation previously delivered by such Lender.
Each Lender shall promptly notify the Borrower and the Administrative Agent at
any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this Section, a Lender shall not be
required to deliver any form and documentation pursuant to this Section that
such Lender is not legally able to deliver.

 

(f)    Any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

 25

 

(g)    The Administrative Agent and each Lender shall use reasonable efforts
(consistent with its internal policy applied on a non-discriminatory basis and
legal and regulatory restrictions) to designate a different applicable lending
office for the Loans made by it and its Commitments or to take other appropriate
actions if such designation or actions, as the case may be, will avoid the need
for, or reduce the amount of, any payments the Borrower is required to make
under this Section 2.13, and will not, in the opinion of the Administrative
Agent or such Lender, be otherwise disadvantageous to the Administrative Agent
or such Lender.

 

(h)    Each Lender shall severally indemnify the Administrative Agent within 10
days after written demand therefor, for the full amount of any Taxes
attributable to such Lender that are payable or paid by the Administrative
Agent, and reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.

 

(i)    With respect to payments made by the Borrower to the Administrative Agent
for the benefit, or on account of any Lender (or Participant), (i) each
Administrative Agent that is a “United States person” as defined in Section
7701(a)(30) of the Code will provide an IRS Form W-9, and (ii) each
Administrative Agent that is not a “United States person” as defined in Section
7701(a)(30) of the Code will provide an IRS Form W-8ECI with respect to any
amounts payable to the Administrative Agent for its own account and an IRS Form
W-8IMY (a) certifying its status as a qualified intermediary, (b) assuming
primary withholding responsibility for purposes of chapters 3 and 4 of the Code,
and (c) either (1) assuming primary IRS Form 1099 reporting and backup
withholding responsibility or (2) assuming reporting responsibility as a
participating FFI or registered deemed-compliant FFI with respect to accounts
that it maintains and that are held by specified U.S. persons as permitted under
Treasury Regulations Section 1.6049-4(c)(4)(i) or (c)(4)(ii) in lieu of IRS Form
1099 reporting. No Administrative Agent shall be permitted to make the election
described in Section 1471(b)(3) of the Code.

 

(j)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.13 (including by the payment of additional amounts
pursuant to this Section 2.13), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.13 with respect to Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.13(j) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority, other than any penalties,
interest or other charges resulting from any bad faith, negligence or willful
misconduct of such indemnified party) in the event that such indemnified party
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (j), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (j) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

 26

 

Section 2.14.   Payments Generally.

 

(a)    Unless otherwise specified herein, the Borrower shall make each payment
required to be made by it hereunder (including under Section 2.12, 2.13, 2.16,
or otherwise) prior to 1:00 p.m., New York City time, on the date when due. All
such payments shall be made in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York or at such other office as directed by the
Administrative Agent, except that payments pursuant to Sections 2.12, 2.13, 2.16
and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute in like funds any such payments received
by for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in the currency in which the applicable payment
obligation is due.

 

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

 

(c)    If any Lender shall, by exercising any right of counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans hereunder resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans of other Lenders to the extent necessary so that the benefit of all such
payments made shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of counterclaim with respect to such participation as fully as
if such Lender were a direct creditor of the Borrower in the amount of such
participation.

 

(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment from the Borrower is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest

 

 27

 

thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Federal Funds Effective Rate.

 

(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b) or 2.14(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

Section 2.15.   Replacement of Lenders. If any Lender requests compensation, or
is entitled to payments, under Section 2.12 or Section 2.13 or is affected in
the manner described in Section 2.17, or if any Lender is a Defaulting Lender or
a Declining Lender, then the Borrower may, at its sole expense and effort (in
the case of a claim for compensation under, or payments pursuant to, Section
2.12 or Section 2.13, in the case of illegality under Section 2.17 or in the
case of a Declining Lender under Section 2.18) or at the expense and effort of
any such Defaulting Lender, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and (iii)
in the case of any such assignment resulting from a claim for compensation
under, or payments pursuant to, Section 2.12 or Section 2.13 or from illegality
under Section 2.17, such assignment will result in a reduction in such
compensation or payments or eliminate the illegality, as the case may be. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Section 2.16.   Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under Section
2.08(b) and is revoked in accordance herewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.15, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, the
loss to any Lender attributable to any such event shall be deemed to include an
amount reasonably determined by such Lender to be equal to the excess, if any,
of (i) the amount of interest that such Lender would pay for a deposit equal to
the principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Eurodollar Rate for such Interest Period, over (ii)
the amount of interest (as reasonably determined by such Lender) that such
Lender would earn on such principal amount for such period if such Lender were
to invest such principal amount for such period at the interest rate that would
be bid by such Lender (or an affiliate of such Lender) for deposits in the
relevant currency from other banks in the eurocurrency market at the
commencement of such period. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive

 

 28

 

pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 15 days after receipt thereof.

 

Section 2.17.   Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in applicable law or regulation or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain Eurodollar Loans as contemplated by this Agreement, (a) the
commitment of such Lender hereunder to make Eurodollar Loans, continue
Eurodollar Loans as such and convert ABR Loans into Eurodollar Loans shall
forthwith be canceled and (b) such Lender’s Loans then outstanding as Eurodollar
Loans, if any, shall be converted automatically to ABR Loans on the respective
last days of the then current Interest Periods with respect to such Loans or
within such earlier period as required by law. If any such conversion or
repayment of a Eurodollar Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, the Borrower shall pay to
such Lender such amounts, if any, as may be required pursuant to Section 2.16.
If circumstances subsequently change so that any affected Lender shall determine
that it is no longer so affected, such Lender will promptly notify the Borrower
and the Administrative Agent, and upon receipt of such notice, the obligations
of such Lender to make or continue Eurodollar Loans or to convert ABR Loans into
Eurodollar Loans shall be reinstated.

 

Section 2.18.   Extension Option.

 

(a)    The Borrower may request that the Commitments be extended for up to two
additional one year periods after any then existing Final Maturity Date by
providing not less than 30 days’ written notice (the date of such notice, a
“Notice Date”) to the Administrative Agent prior to any then existing Final
Maturity Date. If a Lender agrees, in its individual and sole discretion, to
extend its Commitment (such Lender, an “Extending Bank”), it will notify the
Administrative Agent, in writing, of its decision to do so no later than 20 days
after the applicable Notice Date. The Administrative Agent will notify the
Borrower, in writing, of the Lenders’ decisions no later than 25 days after such
Notice Date.

 

(b)    No Lender shall be required to consent to any such extension request or
be required to increase its Commitment and any Lender that declines or does not
respond to the Borrower’s request for an extension of the Commitments (a
“Declining Lender”) will have its Commitment assigned to one or more Additional
Commitment Banks (as defined below) in accordance with Section 2.15 or, if not
so assigned, terminated on the then existing Final Maturity Date (without regard
to any extension of the Commitments of other Lenders).

 

(c)    On or before any then existing Final Maturity Date in respect of which a
notice pursuant to Section 2.18(a) is given, each Extending Bank shall have the
right to undertake an additional Commitment to replace any Declining Bank as an
assignee thereof in accordance with Section 2.15 and, if the aggregate of all
such additional Commitments of Extending Banks is less than the aggregate amount
of the Commitments of the Declining Banks, the Borrower shall have the right to
replace each Declining Bank with, and add as “Lenders” under this Agreement in
place thereof, one or more Persons that would constitute an eligible assignee
pursuant to Section 9.04(b) (each, together with any such Extending Bank to the
extent of such Extending Bank’s additional Commitment, an “Additional Commitment
Bank”), all as provided in Section 2.15, each of which Additional Commitment
Banks shall have entered into an Assignment and Assumption pursuant to which
such Additional Commitment Bank shall, effective as of the then existing Final
Maturity Date, undertake a Commitment (and, if any such Additional Commitment
Bank is already a Lender, its such Commitment shall be in addition to any other
Commitment of such Lender hereunder on such date); provided that the Extending
Banks will have the right to undertake additional Commitments in an aggregate
amount up to the aggregate amount of the Commitments of the Declining Banks
before the Borrower will have the right to replace any Declining Bank with any
Eligible

 

 29

 

Assignee that is not already a Lender (it being understood that the
Administrative Agent, in consultation with the Borrower, will be able to
allocate the aggregate amount of the Commitments of the Declining Banks among
each such Extending Bank in an amount not to exceed the additional Commitment
that such Extending Bank agreed to undertake).

 

(d)    If the Commitments of the Extending Banks and the Additional Commitment
Banks aggregate 50% or less of the aggregate Commitments of all Lenders as of
immediately prior to such then existing Final Maturity Date, none of the
Commitments (including the Commitment of any Extending Bank) will be extended
and the Final Maturity Date for each Lender shall remain unchanged.

 

(e)    If (1) the Commitments of the Extending Banks and the Additional
Commitment Banks aggregate greater than 50% of the aggregate Commitments of all
Lenders as of immediately prior to such then existing Final Maturity Date and
(2) and on such then existing Final Maturity Date, the applicable conditions set
forth in Section 4.03 shall be satisfied, then, effective as of such then
existing Final Maturity Date, (i) the Final Maturity Date for each Bank that is
an Extending Bank or an Additional Commitment Bank shall automatically become
the date that is one year following such then existing Final Maturity Date as in
effect immediately prior to such extension, (ii) the Final Maturity Date for
each Lender that is a Declining Bank shall remain unchanged, (iii) each
Additional Commitment Bank that is not already a Lender shall thereupon become a
“Lender” for all purposes of this Agreement with a Commitment, and each
Additional Commitment Bank that is already a Lender shall thereupon have an
additional Commitment, in each case as contemplated by Section 2.18(c) above,
and (iv) the aggregate amount of the Commitments shall equal the aggregate of
the Commitments of the Extending Banks and the Additional Commitment Banks at
such time, provided such amount will not exceed the aggregate amount of the
Commitments in effect immediately prior to such then existing Final Maturity
Date unless otherwise permitted by Section 2.01(b).

 

Article III

REPRESENTATIONS OF BORROWER 

 

The Borrower represents for and as to itself as follows:

 

(a)    The Borrower has been duly organized and is validly existing and, if
applicable, in good standing under the laws of the jurisdiction of its
organization, and the Borrower has all requisite power and authority to conduct
its business, to own its properties and to execute, deliver and perform its
obligations under this Agreement.

 

(b)    The execution, delivery and performance by the Borrower of this Agreement
has been duly authorized by all necessary limited liability company action and
does not and will not violate any provision of any law or regulation, or
contractual or limited liability company restrictions, in each case, binding on
the Borrower and material to the Borrower and its subsidiaries, taken as a
whole.

 

(c)    This Agreement constitutes a legal, valid and binding obligation of the
Borrower, enforceable in accordance with its terms, subject however to (i) the
exercise of judicial discretion in accordance with general principles of equity
and (ii) bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting creditors’ rights heretofore or hereafter enacted.

 

(d)    The proceeds of the Loans made to the Borrower shall not be used for a
purpose which violates Regulation T, Regulation U or Regulation X.

 

 30

 

(e)    As of the date hereof, no litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened by or against any Subsidiary or against any of their
respective properties or revenues (i) with respect to this Agreement or any of
the transactions contemplated hereby or (ii) that could reasonably be expected
to have a Material Adverse Effect.

 

(f)    The Borrower maintains in effect policies and procedures designed to
implement compliance in all material respects by the Borrower, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions. The Borrower and its Subsidiaries
and, to the knowledge of the Borrower, their respective directors, officers,
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects, and no action, suit or proceeding by or
before any Governmental Authority involving the Borrower or any of its
Subsidiaries with respect to Anti-Corruption Laws or Sanctions is pending or, to
the best knowledge of the Borrower, threatened. None of the Borrower or any
Subsidiary nor, to the knowledge of the Borrower or such Subsidiary, any of
their respective directors, officers or employees or any of their respective
agents that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No part of the
proceeds of the Loans or the Loan Transactions will be used by the Borrower in
violation of Anti-Corruption Laws or applicable Sanctions.

 

(g)    The Borrower maintains in effect policies and procedures designed to
implement compliance in all material respects by the Borrower, its Subsidiaries
and their respective directors, officers, employees and agents with the
Anti-Money Laundering Laws. The operations of the Borrower and its Subsidiaries
are in compliance in all material respects with the Bank Secrecy Act and
implementing regulations and the applicable anti-money laundering statutes of
jurisdictions where the Borrower and its Subsidiaries conduct business, and the
rules and regulations thereunder (collectively, the “Anti-Money Laundering
Laws”), and no action, suit or proceeding by or before any Governmental
Authority involving the Borrower or any of its Subsidiaries with respect to the
Anti-Money Laundering Laws is pending or, to the best knowledge of the Borrower,
threatened.

 

(h)    The Borrower is not an EEA Financial Institution.

 

(i)    (i) The consolidated balance sheet of the Borrower and its statements of
income, stockholders equity and cash flows as of and for the fiscal year ended
December 31, 2018, reported on by KPMG LLP, independent public accountants, as
filed with the Securities and Exchange Commission, present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated subsidiaries as of such dates and for
such periods in accordance with GAAP; and (ii) since December 31, 2018, to the
date hereof, there has been no development or event that has had or could
reasonably be expected to have a Material Adverse Effect with respect to the
Borrower and its subsidiaries, taken as a whole.

 

(j)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying Margin
Stock, or extending credit for the purpose of purchasing or carrying Margin
Stock, and no part of the proceeds of any borrowing hereunder will be used to
buy or carry any Margin Stock. Following the application of the proceeds of each
borrowing hereunder, not more than 25% of the value of the assets (either of the
Borrower only or of the Borrower and its Subsidiaries on a consolidated basis)
will be Margin Stock.

 

(k)    Neither the Borrower nor any of its Subsidiaries is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

 

 31

 

(l)    The Borrower will ensure that any information, including financial
statements or other documents but excluding information of a general economic or
general industry nature, furnished to the Administrative Agent or the Lenders in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, taken as a whole, contains no material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading, and the
furnishing of such information shall be deemed to be a representation and
warranty by the Borrower on the date thereof as to the matters specified in this
Section; provided, however, that, with respect to any such information, exhibit
or report consisting of statements, estimates, pro forma financial information,
forward-looking statements and projections regarding the future performance of
the Borrower or any of its Subsidiaries (“Projections”), no representation or
warranty is made other than that such Projections have been prepared in good
faith based upon assumptions believed by the Borrower or such Subsidiary to be
reasonable at the time.

 

(m)    As of the Effective Date, to the best knowledge of the Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the Effective Date to any Lender in connection with this Agreement, if
any, is true and correct in all respects.

 

Article IV

CONDITIONS

 

Section 4.01.   Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

 

(a)    The Administrative Agent (or its counsel) shall have received (x) from
each Lender, either (i) a counterpart of this Agreement signed on behalf of such
party or parties or (ii) written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page of
this Agreement) that such party or parties have signed a counterpart of this
Agreement and (y) from the Borrower, a counterpart of this Agreement signed on
behalf of the Borrower.

 

(b)    The Administrative Agent shall have received the favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Davis Polk & Wardwell LLP. The Borrower hereby requests such
counsel to deliver such opinion.

 

(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and, if applicable, good standing of the
Borrower, the authorization of the Loan Transactions and any other legal matters
relating to the Borrower, this Agreement or the Loan Transactions, all in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel.

 

(d)    All representations and warranties in this Agreement shall be true and
correct in all material respects on and as of the Effective Date, except to the
extent any such representation and warranty expressly relates to an earlier
date, in which case such representation and warranty shall be required to be
true and correct in all material respects as of such earlier date; provided,
that any representation and warranty that is qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects.

 

(e)    Payment of all reasonable and documented fees and expenses required to be
reimbursed hereunder (with respect to expenses, to the extent invoiced at least
three business days prior to the Effective Date);

 

 32

 

(f)    (i) The Administrative Agent shall have received, at least five days
prior to the Effective Date, all documentation and other information regarding
the Borrower requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Act, to the extent
reasonably requested in writing of the Borrower at least 10 days prior to the
Effective Date and (ii) to the extent the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five days prior to
the Effective Date, any Lender that has requested, in a written notice to the
Borrower at least 10 days prior to the Effective Date, a Beneficial Ownership
Certification in relation to the Borrower shall have received such Beneficial
Ownership Certification (provided that, upon the execution and delivery by such
Lender of its signature page to this Agreement, the condition set forth in this
clause (ii) shall be deemed to be satisfied);

 

(g)    The Administrative Agent shall have received satisfactory evidence that
the Credit Agreement, dated July 3, 2017, entered into among JPMorgan Chase
Bank, N.A., as the administrative agent thereunder, the Borrower and the lenders
from time to time party thereto has been terminated and repaid in full.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

Section 4.02.   Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

 

(a)    The representations of the Borrower set forth in this Agreement (except
for the representations set forth in clause (e) of Article III) shall be true
and correct in all material respects on and as of the date of such Borrowing,
except to the extent any such representation and warranty expressly relates to
an earlier date, in which case such representation and warranty shall be
required to be true and correct in all material respects as of such earlier
date; provided, that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects.

 

(b)    At the time of and immediately after giving effect to such Borrowing no
Default or Event of Default shall have occurred and be continuing.

 

(c)    The Administrative Agent shall have received a Borrowing Request duly
signed by the Borrower.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.

 

Section 4.03.   Conditions to Extension of Commitments.

 

Any extension of the Commitments pursuant to Section 2.18 shall not become
effective on any then existing Final Maturity Date unless on such then existing
Final Maturity Date each of the following conditions is satisfied:

 

(a)    The representations of the Borrower set forth in this Agreement (except
for the representations set forth in clause (e) of Article III) shall be true
and correct in all material respects on and as of such then existing Final
Maturity Date, except to the extent any such representation and warranty
expressly relates to an earlier date, in which case such representation and
warranty shall be required to be true and correct in all material respects as of
such earlier date; provided, that any representation and

 

 33

 

warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct in all respects.

 

(b)    No Default or Event of Default shall have occurred and be continuing
either prior to or after giving effect to such extension of the Commitments on
such then existing Final Maturity Date.

 

Article V

AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, the Borrower shall:

 

Section 5.01.   Compliance with Laws. Comply, and cause each of its Subsidiaries
to comply, with all applicable law, rules, regulations and orders (including,
without limitation, ERISA and environmental laws and permits) except to the
extent that failure to so comply (in the aggregate for all such failures) could
not reasonably be expected to have a Material Adverse Effect. The Borrower will
maintain in effect and enforce policies and procedures designed to ensure
compliance in all material respects by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

 

Section 5.02.   Preservation of Existence. (i) Preserve and maintain and cause
each of its Subsidiaries to preserve and maintain (unless, in the case of any
Subsidiary, the Borrower or such Subsidiary determines that such preservation
and maintenance is no longer necessary in the conduct of the business of the
Borrower and its Subsidiaries, taken as a whole), its corporate or
organizational existence, rights (charter and statutory), franchises, permits,
licenses, approvals and privileges in the jurisdiction of its organization;
provided, however, that the Borrower and its Subsidiaries may consummate any
merger, consolidation conveyance, transfer, lease or disposition permitted under
Section 6.03; and provided further that neither the Borrower nor any of its
Subsidiaries shall be required to preserve any right, permit, license, approval,
privilege, franchise or, solely in the case of Subsidiaries, existence, if the
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect and (ii) qualify and remain
qualified, and cause each of its Subsidiaries to qualify and remain qualified,
as a foreign organization in each jurisdiction in which qualification is
necessary or desirable in view of its business and operations or the ownership
of its Properties, except where the failure to so qualify or remain qualified
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

Section 5.03.   Taxes. Pay and discharge, and cause each of its Subsidiaries to
pay and discharge, in the ordinary course of business consistent with past
practice, (i) all taxes, assessments, charges and like levies levied or imposed
upon it or upon its income, profits or property and (ii) all lawful claims that,
if unpaid, might by law become a Lien upon its property; provided that in no
event shall either the Borrower or any Subsidiary be required to pay and
discharge any such tax, assessment, charge, levy or claim if (A) the failure to
do so (in the aggregate for all such failures) could not reasonably be expected
to have a Material Adverse Effect or (B) the same is being contested in good
faith and by appropriate proceedings and reserves, if required by GAAP, have
been established in conformity with GAAP.

 

Section 5.04.   Reporting Requirements. Furnish to the Administrative Agent:

 

(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower commencing with the fiscal year ended December
31, 2019, a copy of the audited

 

 34

 

consolidated balance sheet of the Borrower and its consolidated subsidiaries as
at the end of such year and the related audited consolidated statements of
income and of cash flows for such year, reported on without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, by an independent certified public accountants of nationally
recognized standing;

 

(b)    as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower (commencing with the fiscal quarter ended March 31, 2020), the
unaudited consolidated balance sheet of the Borrower and its consolidated
subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter; and

 

(c)    within five (5) Business Days after filing with the SEC, copies of all
registration statements (other than on Form S-8), proxy statements, Forms 8-K
(other than press releases) and Schedules 13-D filed by, or in respect of, the
Borrower or any of its Subsidiaries with the SEC;

 

(d)    as soon as possible, and in any event within ten (10) days after any
Responsible Officer has obtained knowledge of the occurrence of any Default or
Event of Default, written notice thereof setting forth details of such Default
or Event of Default and the actions that the Borrower has taken and proposes to
take with respect thereto;

 

(e)    such other information as any Lender through the Agent may from time to
time reasonably request, including information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with applicable “know your customer” and anti-money laundering rules and
regulations, including the Act and the Beneficial Ownership Regulation.

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in accordance with GAAP. Timely filing of such
statements with the Securities and Exchange Commission shall constitute
compliance with this Section 5.04; provided that the Borrower agrees to provide
hard copies of such statements to any Lender upon the reasonable request of such
Lender made to the address provided in Section 9.01(b). If any direct or
indirect parent company of the Borrower becomes a guarantor for payment in full
of the obligations hereunder, the Borrower may satisfy its obligations with
respect to financial information relating to the Borrower by furnishing
financial information relating to such other parent guarantor in each case in
accordance with the foregoing.

 

Section 5.05.   Notices of Other Material Events. The Borrower will furnish to
the Administrative Agent prompt written notice of the following:

 

(a)    the filing or commencement of any action, suit, proceeding or
investigation by or before any arbitrator or Governmental Authority against or
affecting the Borrower or any of its Subsidiaries, that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
and

 

(b)    any other development that results in a Material Adverse Effect.

 

Each notice delivered under this Section (i) shall be in writing and (ii) shall
be accompanied by a statement of a financial officer or other executive officer
of the Borrower setting forth the details of the event or development requiring
such notice. Notwithstanding the foregoing or anything herein to the contrary,
in no event shall the Borrower be required to disclose or provide that portion
of any information (x) in respect of which disclosure to the Administrative
Agent or any Lender (or any of their respective representatives) is prohibited
by any applicable laws or regulations, (y) that is subject to attorney-client or
similar privilege or constitutes attorney work product or (z) in respect of
which the Borrower owes

 

 35

 

confidentiality obligations to any third party (provided such confidentiality
obligations were not entered into solely in contemplation of the restrictions
set forth in this sentence).

 

Section 5.06.   Books and Records. Keep books of record and account, in which
entries shall be made of financial transactions and the assets and business of
the Borrower and each Subsidiary to the extent necessary for the Borrower to
prepare financial statements in accordance with GAAP on a consolidated basis.

 

Section 5.07.   Maintenance of Properties. Maintain and preserve, and cause each
of its material Subsidiaries to maintain and preserve, all of its material
properties that are used or useful in the conduct of the business of the
Borrower and its material Subsidiaries, taken as a whole, in good working order
and condition, ordinary wear and tear excepted.

 

Section 5.08.   Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of their Affiliates on terms that are fair and reasonable to
the Borrower or such Subsidiary and, if a comparable arm’s-length transaction is
known by the Borrower, no less favorable to the Borrower or such Subsidiary than
it would obtain in a comparable arm’s-length transaction with a Person not an
Affiliate; provided, however, that the foregoing restriction shall not apply to:

 

(a)    transactions between or among the Borrower and its Subsidiaries or with
GE (or an Affiliate thereof);

 

(b)    transactions or payments pursuant to any employment arrangements or
employee, officer or director benefit plans or arrangements entered into by the
Borrower or any of its Subsidiaries in the ordinary course of business;

 

(c)    to the extent permitted by law, customary loans, advances, fees and
compensation paid to, and indemnity provided on behalf of, officers, directors,
employees or consultants of the Borrower or any of its Subsidiaries;

 

(d)    transactions pursuant to any contract or agreement in effect on the date
hereof, as the same may be amended, modified or replaced from time to time, so
long as any such contract or agreement as so amended, modified or replaced is,
taken as a whole, not materially less favorable to the Borrower and its
Subsidiaries than such contract or agreement as in effect on the date hereof;

 

(e)    any transaction or series of transactions between the Borrower or any
Subsidiary and any of their joint ventures, provided that such transaction or
series of transactions is in the ordinary course of business and consistent with
past practices of the Borrower, and/or its Subsidiaries and their joint
ventures;

 

(f)    the issuance of equity interests of the Borrower to any Person or the
repurchase of equity interests of the Borrower from any Person;

 

(g)    transactions entered into by a Person prior to the time such Person
becomes a Subsidiary or is merged or consolidated into the Borrower or a
Subsidiary; provided such transaction is not entered into in contemplation of
such event; or

 

(h)    any transaction between or among the Borrower or any of its Subsidiaries,
on the one hand, and any of their Affiliates, on the other hand, that provides
for an exchange of value of less than $20,000,000.

 

 36

 

Section 5.09.   Anti-Corruption and Sanctions. The Borrower will not request any
Borrowing, and the Borrower shall not use, and shall require pursuant to its
policies and procedures that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, except to the extent
permitted for a Person required to comply with Sanctions, including pursuant to
a license or permit, or (C) in any manner that would result in the material
violation of any Sanctions applicable to the Borrower and its Subsidiaries.

 

Article VI

NEGATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, the Borrower shall not:

 

Section 6.01.   Liens. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties whether now owned or hereafter acquired to secure Indebtedness,
except:

 

(a)    Liens on or with respect to any of the properties of the Borrower and any
of its Subsidiaries existing on the date hereof;

 

(b)    (A) Liens on or with respect to property acquired from any Person other
than the Borrower or a Subsidiary (including acquisitions through merger or
consolidation or the acquisition of equity interests of any Person owning such
property), leased, constructed, improved or repaired by the Borrower or any of
its Subsidiaries (including general intangibles, proceeds and improvements,
accessories and upgrades thereto) and created contemporaneously with, or within
12 months after, such acquisition or lease or the commencement or completion of
construction, improvement or repair to secure or provide for the payment of all
or a portion of the purchase price of such property or the cost of construction
or improvement or repair thereof (including any Indebtedness and other
obligations incurred to finance such acquisition, lease, construction,
improvement or repair), as the case may be and (B) Liens on property (including
any unimproved portion of partially improved property) of the Borrower or any of
its Subsidiaries created within 12 months of completion of construction of a new
plant or plants on such property to secure all or part of the cost of such
construction (including any Indebtedness incurred to finance such construction)
if, in the opinion of the Borrower, such property or such portion thereof was
prior to such construction substantially unimproved for the use intended by the
Borrower; provided, however, no such Lien shall extend to or cover any property
other than the property being acquired, constructed or improved (including any
unimproved portion of a partially improved property) including general
intangibles, proceeds and improvements, accessories and upgrades thereto;

 

(c)    Liens arising in connection with capitalized leases, provided that no
such Lien shall extend to or cover any assets other than the assets subject to
such capitalized leases; and proceeds (including, without limitation, proceeds
from associated contracts and insurances) of, and improvements, accessories and
upgrades to, the property leased pursuant thereto;

 

(d)    Any Lien existing on any property (including general intangibles,
proceeds and improvements, accessories and upgrades thereto) prior to the
acquisition (including acquisition through

 

 37

 

merger or consolidation or the acquisition of the equity interests of any Person
owning such property) thereof by the Borrower or any of its Subsidiaries or
existing on any property of any Person that becomes a Subsidiary after the date
hereof (including Liens on the Equity Interests of such Person) prior to the
time such Person becomes a Subsidiary, provided that such Lien is not created in
contemplation or in connection with such acquisition or such Person becoming a
Subsidiary and no such Lien shall be extended to cover property other than the
asset being acquired and other assets of such Person (and any Subsidiary of that
Person) that are required to be pledged pursuant to agreements existing as of
the date of such acquisition or such Person becoming a Subsidiary (including
general intangibles, proceeds and improvements, accessories and upgrades
thereto);

 

(e)    Liens securing Indebtedness of a Subsidiary owing to the Borrower or to
another Subsidiary of the Borrower;

 

(f)    any Lien in favor of the United States or any state thereof or any other
country or political subdivision thereof, or any Governmental Authority of any
of the foregoing, to secure partial, progress, advance or other payments or
performance pursuant to the provisions of any contract or statute, or any Liens
securing industrial development, pollution control or similar revenue bonds;

 

(g)    Liens arising in connection with the pledge of any equity interests in
any joint venture (that is not a Subsidiary) to secure Indebtedness of such
joint venture as to which the lenders in respect thereof will not, pursuant to
the terms of the agreements governing such Indebtedness, have any recourse to
the stock or assets of the Borrower or any Subsidiary, other than such pledged
equity interests;

 

(h)    Liens to secure any extension, renewal, refinancing, refunding or
replacement (or successive extensions, renewals, refinancings, refundings or
replacements), in whole or in part, of any Indebtedness or other obligation
secured by any Lien referred to in the foregoing clauses (a), (b), (c), (d),
(e), (f) and (g); provided that (A) the principal amount of the Indebtedness or
other obligation secured thereby is no greater than the outstanding principal
amount of such Indebtedness, or, if greater, the existing commitment amount of
such Indebtedness (provided that such commitment amount has not been increased
in contemplation of such event), or other obligation immediately before such
extension, renewal, refinancing, refunding or replacement plus any amount
necessary to pay any accrued interest, fees or expenses, premiums and original
issue discount related thereto and (B) such Lien shall only extend to the same
type of assets as are already permitted by this Agreement to be subject to a
Lien in respect of such Indebtedness or other obligation; and

 

(i)    Liens securing other Indebtedness, provided that at the time of the
creation, incurrence or assumption of any Indebtedness secured by such Liens and
after giving effect thereto, to the use of proceeds thereof and to any
concurrent repayment, redemption, reduction, discharge, defeasance or
cancellation of any other Indebtedness in connection therewith, the principal
amount of such Indebtedness secured by Liens permitted by this clause (i) shall
not exceed 15% of Consolidated Net Worth as reflected in the most recent
financial statements delivered pursuant to Section 5.04(a) and (b).

 

Section 6.02.   Indebtedness. Permit any of its Subsidiaries (other than any of
its Subsidiaries that guarantee the Loans on terms reasonably satisfactory to
the Administrative Agent) to, incur or permit to exist any Indebtedness, except

 

(a)    Indebtedness owing to the Borrower or to a Subsidiary of the Borrower;

 

(b)    Indebtedness of a Subsidiary of the Borrower that was outstanding prior
to the time such Person becomes a Subsidiary, provided that such Indebtedness is
not incurred in contemplation or in connection with such Person becoming a
Subsidiary;

 

 38

 

(c)    Indebtedness issued, assumed or guaranteed in connection with, or with a
view to, compliance by a Subsidiary of the Borrower with the requirements of any
program adopted by any Governmental Authority and applicable to such Subsidiary
and providing financial or tax benefits to such Subsidiary which are not
available directly to the Borrower;

 

(d)    Indebtedness not to exceed $100,000,000 at any time outstanding that is
issued, assumed or guaranteed (i) prior to, at the time of, or within 12 months
after the acquisition of any assets or property for the purpose of financing all
or any part of the purchase price thereof, and (ii) for which recourse for the
repayment thereof is limited to such assets or property and any alteration,
repair, improvement and accessions thereto;

 

(e)    Indebtedness that is not to exceed $100,000,000 at any time outstanding
issued, assumed or guaranteed (i) prior to, at the time of, or within 12 months
after the completion of the construction and commencement of commercial
operation, alteration, repair or improvement of any assets or property for the
purpose of financing all or any part of the cost thereof, and (ii) for which
recourse for the repayment thereof is limited to such assets or property and any
alteration, repair, improvement and accessions thereto;

 

(f)    any extension, renewal, refinancing, refunding or replacement (or
successive extensions, renewals, refinancings, refundings or replacements), in
whole or in part, of any Indebtedness referred to in the foregoing clauses (a),
(b), (c), (d) and (e); provided that the principal amount of the Indebtedness or
other obligation secured thereby is no greater than the outstanding principal
amount of such Indebtedness, or, if greater, the existing commitment amount of
such Indebtedness (provided that such commitment amount has not been increased
in contemplation of such event) immediately before such extension, renewal,
refinancing, refunding or replacement plus any amount necessary to pay any
accrued interest, fees or expenses, premiums and original issue discount related
thereto; and

 

(g)    other Indebtedness, provided that at the time of the incurrence or
assumption of any Indebtedness and after giving effect thereto, to the use of
proceeds thereof and to any concurrent repayment, redemption, reduction,
discharge, defeasance or cancellation of any other Indebtedness in connection
therewith, the principal amount of such Indebtedness permitted by this clause
(h) shall not exceed 15% of Consolidated Net Worth as reflected in the most
recent financial statements delivered pursuant to Section 5.04(a) and (b).

 

Section 6.03.   Merger, Consolidation; Asset Sales. The Borrower shall not merge
or consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of related transactions), all or
substantially all of its assets (whether now owned or hereafter acquired) to,
any Person; provided, however, that this Section 6.03 shall not prohibit any
such merger, consolidation, conveyance, transfer, lease or dispositions if (i)
at the time of, and immediately after giving effect to, such merger,
consolidation, conveyance, transfer, lease or disposition, no Default or Event
of Default exists or would result therefrom, and (ii) either (A) the Borrower is
the surviving corporation in such merger or consolidation or the transferee of
such conveyance, transfer, lease or disposition or (B) if the Borrower is not
the surviving corporation or the transferee, (I) the survivor or the transferee
shall be an entity organized and existing under the laws of the United States or
a state thereof and, as the successor in such consolidation or merger or the
transferee of such conveyance, transfer, lease or disposition, shall have
assumed all obligations and other liabilities of the Borrower hereunder and (II)
the Administrative Agent and the Lenders shall have received all reasonably
requested information under Sections 4.01(f) or 5.04(f) for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the Act and the Beneficial Ownership Regulation, as
if such provisions applied to such successor, mutatis mutandis; provided that
the foregoing shall not apply to mergers or

 

 39

 

consolidations among the Borrower and/or its Subsidiaries or conveyances,
transfers, leases or other dispositions among the Borrower and/or its
Subsidiaries.

 

Article VII

EVENTS OF DEFAULT 

 

If any of the following events (“Events of Default”) shall occur:

 

(a)    the Borrower shall fail to pay when due any principal of any Loan made to
it;

 

(b)    the Borrower shall fail to pay (i) any interest on any Loan or (ii) any
fee payable under Section 2.09, and, in the case of clauses (i) or (ii), such
failure shall not be cured within five days after receipt by the Borrower of
notice of such failure from the Administrative Agent;

 

(c)    if a default shall occur in respect of any other Indebtedness of or with
recourse to the Borrower in an aggregate principal amount of $150,000,000 or
more and such default causes acceleration thereof;

 

(d)    bankruptcy, reorganization, insolvency, receivership, or similar
proceedings are instituted by or against the Borrower, and, if instituted
against the Borrower, are not vacated within 60 days;

 

(e)    the Borrower makes a general assignment for the benefit of creditors;

 

(f)    the Borrower is unable to pay its debts generally as they become due and
admits expressly such inability in writing;

 

(g)    any representation or warranty made in writing or deemed made by or on
behalf of the Borrower in or in connection with this Agreement, or in any
report, certificate, financial statement or other document furnished in
connection with this Agreement, shall prove to have been incorrect in any
material respect when made or deemed made;

 

(h)    the Borrower shall fail to observe or perform (x) any covenant, condition
or agreement in Section 5.02(i) (solely with respect to the legal existence of
the Borrower), Section 5.04(d) or Article 6 or (y) any other covenant, condition
or agreement contained in this Agreement (other than those specified in clause
(a) or (b) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent or the
Required Lenders to the Borrower;

 

(i)    any final, non-appealable judgment or order by a court of competent
jurisdiction for the payment of money in excess of $250,000,000 over and above
the amount of insurance coverage available from a financially sound insurer that
has not denied coverage shall be rendered against the Borrower or any material
Subsidiary of the Borrower and not discharged within 30 days after such order or
judgment becomes final (or 60 days in the case of any foreign order or
judgment);

 

(j)    the Borrower or any of its ERISA Affiliates shall both (i) incur
liability in that could reasonably be expected to result in a Material Adverse
Effect as a result of one or more of the following: (A) the occurrence of any
ERISA Event; (B) the partial or complete withdrawal of the Borrower or any ERISA
Affiliate from a Multiemployer Plan; or (C) the insolvency or termination of a
Multiemployer Plan and (ii) fail to pay such liability within thirty days of
such incurrence; or

 

 40

 

(k)    a Change of Control shall occur;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (d) or (e) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (d) or (e) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans of the Borrower then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

Article VIII

THE ADMINISTRATIVE AGENT 

 

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders or all the
Lenders, as the case may be, or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this

 

 41

 

Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and
reasonably believed by it to be made by the proper Person, and shall not incur
any liability for relying thereon. The Administrative Agent may consult its
legal counsel, independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, with the written consent of the Borrower (so long
as no Event of Default exists), to appoint a successor. If no successor shall
have been so appointed by the Required Lenders with any requisite consent of the
Borrower and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York
that has a combined capital and surplus of at least $500,000,000, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

Anything herein to the contrary notwithstanding, the Lead Arrangers, the
Syndication Agents and the Documentation Agents shall not, in such capacities,
have any powers, duties or responsibilities under this Agreement.

 

 42

 

Article IX

MISCELLANEOUS

 

Section 9.01.   Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing (including by electronic
transmission) and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or email with PDF
attachment (unless any party has previously notified the other parties hereto
that it does not wish to receive notices by email), as follows:

 

(a)    if to the Borrower, to it at Baker Hughes, a GE company, LLC, 17021
Aldine Westfield Road, Houston, Texas, 77073, Attention of Chief Legal Officer;

 

(b)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., JPMorgan
Loan Services, 500 Stanton Christiana Road, Ops 2, Floor 03, Newark, DE 19713,
Attention of Heather Robaszkiewicz, email: heather.robaszkiewicz@jpmorgan.com &
12012443628@tls.ldsprod.com, with copies to JPMorgan Chase Bank, N.A., 712 Main
Street, Houston TX 77002, Attention of Gene R. Riego de Dios, email:
gene.r.riegodedios@jpmorgan.com; and

 

(c)    if to any other Lender, to it at its address (or telecopy number or
email) set forth in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

Section 9.02.   Waivers; Amendments. Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby, or (iv) change any of the provisions of this Section, Section
2.14(c), or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided, further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent hereunder without the prior written consent of the
Administrative Agent. If the Administrative Agent and the Borrower acting
together identify any ambiguity, omission, mistake, typographical error or other
defect in any provision of this Agreement, then the Administrative Agent and the
Borrower shall be permitted to amend, modify or supplement such provision to
cure such ambiguity, omission, mistake, typographical error or other defect, and
such amendment shall become effective without any further action or consent of
any other party to this Agreement if the same is not objected to in writing by
the Required Lenders within five Business Days of receipt of notice thereof.

 

 43

 

Section 9.03.   Expenses; Indemnity.

 

(a)    The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Lead Arrangers, the Administrative Agent and their respective Affiliates
(limited, in the case of legal fees, to the reasonable fees, charges and
disbursements of a single counsel for the Lead Arrangers and the Administrative
Agent) in connection with the preparation and administration of this Agreement
and any amendments, modifications or waivers of the provisions hereof and (ii)
all reasonable out-of-pocket expenses incurred by the Administrative Agent or
any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement.

 

(b)    The Borrower shall indemnify the Lead Arrangers, the Syndication Agents,
the Documentation Agents, the Administrative Agent and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or the performance by
the parties hereto of their respective obligations hereunder, (ii) any Loan or
the use of the proceeds therefrom or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses have resulted from the
gross negligence or willful misconduct of such Indemnitee, in each case, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction. It is understood and agreed that, to the extent not precluded by a
conflict of interest, each Indemnitee shall endeavor to work cooperatively with
the Borrower with a view toward minimizing the legal and other expenses
associated with any defense and any potential settlement or judgment. To the
extent reasonably practicable and not disadvantageous to any Indemnitee, it is
anticipated that a single counsel selected by the Borrower may be used.
Settlement of any claim or litigation involving any material indemnified amount
will require the approvals of the Borrower (not to be unreasonably withheld or
delayed) and the relevant Indemnitee (not to be unreasonably withheld or
delayed).

 

Section 9.04.   Successors and Assigns.

 

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, the Lead
Arrangers, the Syndication Agents, the Documentation Agents and, to the extent
expressly contemplated hereby, the Related Parties of each of the Lead
Arrangers, the Syndication Agents, the Documentation Agents, the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)    Any Lender other than any Conduit Lender may assign to one or more
assignees (other than a natural person or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of a natural person)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it);
provided that (i) each of the Administrative Agent and, except in the case of an
assignment to a Lender or an Affiliate of a Lender or during the continuation of
any Event of Default arising under Sections 8(a), (b),

 

 44

 

(d), (e) or (f), the Borrower must give its prior written consent to such
assignment (such consents not to be unreasonably withheld) (it being understood
that it shall be reasonable for the Borrower to withhold consent if the assignee
has (x) short-term debt ratings below P-1 from Moody’s or has ratings at such
level but is on credit watch with negative implications or (y) long-term debt
ratings below BBB from S&P and below Baa2 from Moody’s or has ratings at such
levels but is on credit watch with negative implications from each of S&P and
Moody’s), (ii) except in the case of an assignment to a Lender or an Affiliate
of a Lender or an assignment of an entire remaining amount of the assigning
Lender’s Commitment, the amount of the Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless each of the Borrower and the
Administrative Agent otherwise consents, (iii) each partial assignment of a
Lender’s rights and obligations shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations, (iv)
the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Acceptance, together with a processing and recordation
fee of $3,500 payable by the assignor or the assignee, (v) the assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire and (vi) the assignee, if applicable, shall, prior
to the first date on which interest or fees are payable hereunder for its
account, deliver to the Borrower and the Administrative Agent the documentation
described in Section 2.13(e); provided, further that any consent of the Borrower
otherwise required under this paragraph shall not be required if an Event of
Default has occurred and is continuing. Upon acceptance and recording pursuant
to paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.12, 2.13, 2.16, and 9.03). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section. Notwithstanding the foregoing, any Conduit Lender
may assign at any time to its designating Lender hereunder without the consent
of the Borrower or the Administrative Agent any or all of the Loans it may have
funded hereunder and pursuant to its designation agreement and without regard to
the limitations set forth in the first sentence of this Section 9.04(b).

 

(c)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices in The City of New
York a copy of each Assignment and Acceptance delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amount of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information

 

 45

 

contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

 

(e)    Any Lender other than any Conduit Lender may, without the consent of the
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (each, a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section 9.02
that affects such Participant. Subject to paragraph (f) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.12, 2.13 and 2.16 to the same extent and subject to the same
conditions as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section at the time of the participation. Each
Lender that sells a participation, acting solely for tax purposes as a
non-fiduciary agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that, except as set forth
in the penultimate sentence of this Section 9.04(e), no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Loans or its other obligations hereunder) to any Person except
to the extent that such disclosure is necessary to establish that such Loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender, each Loan Party and the
Administrative Agent shall treat such person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary. In consideration of this Section 9.04(e), the Participant Register
shall be available for inspection by the Borrower upon reasonable request and
prior notice, provided that the Borrower in good faith determines it is
necessary or appropriate to access the Participant Register in order to
establish that the Loans and other obligations are in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The Borrower
shall keep any information obtained from the Participant Register confidential,
except to the extent that a taxing authority requires disclosure for the sole
purpose of establishing that the Loans and other obligations are in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.

 

(f)    A Participant shall not be entitled to receive any greater payment under
Section 2.12, or 2.13 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant shall not be entitled to the benefits of Section
2.13 unless the Borrower is notified of the Participation sold to such
Participant and such Participant complies with Section 2.13 as though it were a
Lender.

 

(g)    Any Lender other than any Conduit Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or assignment to a
Federal Reserve Bank or any other central bank having jurisdiction over such
Lender, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that (i) no such pledge or assignment of a security
interest shall release a

 

 46

 

Lender from any of its obligations hereunder or substitute any such assignee for
such Lender as a party hereto, and (ii) no such pledge or assignment may be made
by any Lender to a natural person.

 

(h)    The Borrower, each Lender and the Administrative Agent hereby confirms
that it will not institute against a Conduit Lender or join any other Person in
instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.

 

(i)    The Loans (including the notes evidencing such Loans) are registered
obligations, and the right, title, and interest of the Lenders and their
assignees in and to such Loans shall be transferable only upon notation of such
transfer in the Register. A note shall only evidence the Lender’s or an
assignee’s right, title and interest in and to the related Loan, and in no event
is any such note to be considered a bearer instrument or obligation not in
“registered form” within the meaning of Section 163(f) of the Code. This Section
9.04 shall be construed so that the Loans are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related regulations (or any successor provisions of the Code
or such regulations). For purposes of Treasury Regulation Section 5f.103-1(c)
only, the Administrative Agent shall act as the Borrower’s agent for purposes of
maintaining such notations of transfer in the Register and each applicable
Lender shall act as the Borrower’s agent for purposes of maintaining notations
in the Participant Register. Nothing in this Section 9.04 is intended to alter
the U.S. federal income tax withholding and reporting obligations that would
exist between any Administrative Agent and any Lender or between any Lender and
any Participant in the absence of this Section 9.04 pursuant to Section 2.13(i)
or as otherwise required by Law.

 

Section 9.05.   Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Lead Arrangers
and the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or email with PDF attachment
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

Section 9.06.   Governing Law; Jurisdiction.

 

(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.

 

(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement,

 

 47

 

or for recognition or enforcement of any judgment, and each of the parties
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

Section 9.07.   Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.08.   Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority or any credit insurance provider, (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations hereunder,
(g) with the consent of the Borrower or (h) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Section 9.09.   WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).

 

Section 9.10.   USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act. The
Borrower shall promptly provide such information upon request by any Lender.

 

Section 9.11.   No Fiduciary Duty. The Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic

 

 48

 

interests that conflict with those of the Borrower, their stockholders and/or
their affiliates. The Borrower agrees that nothing in this Agreement and any
related documents or otherwise will be deemed to create an advisory, fiduciary
or agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and the Borrower, its stockholders or its affiliates, on the
other. The Borrower acknowledges and agrees that (i) the transactions
contemplated by this Agreement and any related documents (including the exercise
of rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Borrower, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
the Borrower, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise the Borrower, its
stockholders or its Affiliates on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in this Agreement and any
related documents and (y) each Lender is acting solely as principal and not as
the agent or fiduciary of the Borrower, its management, stockholders, creditors
or any other Person. The Borrower acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. The Borrower agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.

 

Section 9.12.   Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in this Agreement or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under this Agreement may be subject to the write-down and conversion powers of
an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)    a reduction in full or in part or cancellation of any such liability;

 

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement; or

 

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 9.13.   Acknowledgement Regarding Supported QFCs.

 

To the extent that this Agreement provides support, through a guarantee or
otherwise, for swap agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit

 

 49

 

Support”, and each such QFC, a “Supported QFC”), the parties acknowledge and
agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that this Agreement and any Supported QFC may in fact
be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under this Agreement that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and this Agreement were governed by the laws of the
United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

 50

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  BAKER HUGHES, A GE COMPANY, LLC                 By:         Name:        
Title:    

 

 

 

 

 

[CREDIT AGREEMENT SIGNATURE PAGE]

 



 

  JPMORGAN CHASE BANK, N.A., as Administrative Agent                 By:        
Name:         Title:                           JPMORGAN CHASE BANK, N.A., as a
Lender                 By:         Name:         Title:    

 

 

 

 

[CREDIT AGREEMENT SIGNATURE PAGE]

 



 

  CITIBANK, N.A., as a Lender                 By:         Name:         Title:  
 

 

 

 

[CREDIT AGREEMENT SIGNATURE PAGE]

 



 

  UNICREDIT BANK AG, NEW YORK BRANCH, as a Lender                 By:        
Name:         Title:                           By:         Name:         Title:
   

 

 

 

[CREDIT AGREEMENT SIGNATURE PAGE]

 



 

  BARCLAYS BANK PLC, as a Lender                 By:         Name:        
Title:    

 

 

 

[CREDIT AGREEMENT SIGNATURE PAGE]

 



 

  DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender                 By:        
Name:         Title:    

 

 

 

 

[CREDIT AGREEMENT SIGNATURE PAGE]

 



 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender

 

          By:         Name:         Title:    

 

 

 

 

 

[CREDIT AGREEMENT SIGNATURE PAGE]

 



 

 

BANK OF AMERICA, N.A., as a Lender

 

          By:         Name:         Title:    

 

 

 

[CREDIT AGREEMENT SIGNATURE PAGE]

 



 

  MORGAN STANLEY BANK, N.A., as a Lender                 By:         Name:      
  Title:    

 

 

 

 

[CREDIT AGREEMENT SIGNATURE PAGE]

 



 

 

___________________, as a Lender

 



 

    By:         Name:         Title:    

 

 



 

For lenders that require a second signature:

 

          By:         Name:         Title:    

 

 

 

 



[CREDIT AGREEMENT SIGNATURE PAGE]

 



